t c memo united_states tax_court stacy lee gonce petitioner v commissioner of internal revenue respondent docket no filed date stacy lee gonce pro_se robert v boeshaar for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced in response to respondent’s denial of petitioner’s request for relief under sec_6015 with respect to unpaid taxes on a joint_return filed by petitioner and her former spouse for and the liability for has been paid in full and petitioner is not seeking a refund of any payments she has made toward the tax_liability for that year the remaining issues to be decided are whether petitioner is eligible for relief from joint_and_several_liability under sec_6015 or c for taxable years and and whether she is entitled to relief under sec_6015 for and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated into our findings by this reference petitioner resided in the state of washington at the time she filed this petition petitioner filed joint federal_income_tax returns all of which were signed by petitioner with her former spouse daryl f gonce mr gonce for the years in issue petitioner and mr gonce reported overpayments on their and federal tax returns of dollar_figure and dollar_figure respectively petitioner and mr gonce reported underpayments on their and returns of dollar_figure and dollar_figure respectively petitioner and mr gonce were married in separated in and divorced in petitioner and mr gonce have three children the youngest of whom was approximately years old at the time of trial petitioner received a bachelor of education degree from western washington university in and was employed as a teacher during the years in issue mr gonce has a high school general equivalency diploma and worked in the sale of automobile parts business during the years in issue to supplement their income petitioner and mr gonce worked separate newspaper routes in and in and mr gonce continued to work his newspaper route mr gonce received nonemployee compensation of approximately dollar_figure annually for the years through for his newspaper route petitioner received nonemployee compensation of dollar_figure in and dollar_figure in for her newspaper route which she discontinued sometime in neither petitioner nor mr gonce reported any of the income they received in and with regard to their respective newspaper routes on their returns for those years mr gonce did report income from his newspaper route for and but respondent assessed an understatement_of_tax attributable to income related to mr gonce’s newspaper route for during the years in issue petitioner and mr gonce maintained a joint bank account petitioner’s and mr gonce’s regular paychecks and the compensation from their respective newspaper routes were deposited into the joint bank account all household bills and the mortgage payments on the gonces’ house were paid from the joint bank account petitioner and mr gonce both wrote checks from the joint bank account during the years in issue and petitioner reviewed their monthly bank statements and balanced their checkbooks at least sometimes petitioner made deposits wrote checks and withdrew funds from the joint bank account during the years in issue during their marriage petitioner knew that mr gonce always bought on credit and that he and petitioner regularly spent more money than they earned pursuant to petitioner’s and mr gonce’s divorce decree petitioner received sole title to the gonces’ house by quitclaim_deed the divorce decree also divided the gonces’ joint tax_liabilities requiring each spouse to pay one-half of their total_tax liabilities at the time of the divorce opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 when a husband and wife elect to file a joint federal_income_tax return they are jointly and severally liable for the entire tax due on that return sec_6013 114_tc_276 however sec_6015 provides for relief for a requesting spouse from joint_and_several_liability in certain circumstances sec_6015 provides general relief from joint_and_several_liability if certain requirements are met and sec_6015 if applicable provides for an allocation of liability as if the spouses had filed separate returns if neither sec_6015 nor c applies sec_6015 provides for relief on other equitable grounds sec_6015 provides in pertinent part as follows sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them prevents a requesting spouse from qualifying for the relief offered therein 119_tc_306 affd 101_fedappx_34 6th cir petitioner does not meet all the requirements of sec_6015 for or the return does not include the dollar_figure of nonemployee compensation that petitioner received from her newspaper route that year to the extent that the understatement_of_tax for is attributable to petitioner’s own unreported income it is not attributable solely to mr gonce as required for relief under sec_6015 respondent concedes that the understatement_of_tax due for is attributable exclusively to mr gonce however sec_6015 is not satisfied for either or petitioner has not shown that she did not know and had no reason to know of the understatement_of_tax in those years see 115_tc_183 holding that a requesting spouse does not meet the requirement of sec_6015 if she has actual knowledge of the underlying transaction that produced the omitted income affd 282_f3d_326 5th cir petitioner had actual knowledge of the payments she and mr gonce received as compensation_for maintaining their individual newspaper routes during the years in issue petitioner had the opportunity to review the tax returns for those years to ensure that all of petitioner’s and mr gonce’s income was reported accurately before she signed those returns but she failed to do so thus petitioner is not eligible for relief from joint_and_several_liability for the years in issue under sec_6015 sec_6015 provides procedures for a requesting spouse where a deficiency has been assessed and the taxpayers who filed jointly are now divorced legally_separated or no longer members of the same household to elect to limit her liability to the amount of a deficiency properly allocable to the requesting spouse sec_6015 however the requesting spouse is ineligible to elect sec_6015 relief if she had actual knowledge when signing the return of any item giving rise to a deficiency that is allocable to the other spouse sec_6015 there is no dispute that petitioner had actual knowledge of the payments she and mr gonce received for maintaining their respective newspaper routes those payments gave rise to the deficiencies in tax for the years in issue thus she does not qualify for relief under sec_6015 see mitchell v commissioner tcmemo_2000_332 affd 292_f3d_800 d c cir sec_6015 provides for equitable relief if taking into account all of the facts and circumstances it is inequitable to hold the requesting spouse liable for the deficiency as directed by sec_6015 the commissioner has prescribed guidelines under which a taxpayer may qualify for equitable relief from liability on a joint_return for tax owed on income attributable to the nonrequesting spouse see revproc_2003_61 2003_2_cb_296 revproc_2003_61 sec_4 2003_2_cb_298 provides in relevant part that relief ordinarily will be granted to a requesting spouse with regard to underpayments of tax attributable to the nonrequesting spouse if three criteria are met the first criterion that the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or is not a member of the same household at any time during the months prior to the request for relief is satisfied in this case the second criterion that at the time the joint_return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid and that it was reasonable to believe that the nonrequesting spouse would pay the liability is not satisfied in this case petitioner and mr gonce reported underpayments on their and federal tax returns both of which were signed by petitioner of dollar_figure and dollar_figure respectively when those returns were filed petitioner knew that mr gonce always bought on credit and that she and mr gonce spent more than they made petitioner has not shown that it was reasonable to rely on mr gonce to pay the tax due for those years the third criterion under section dollar_figure of revproc_2003_61 is that the requesting spouse will suffer economic hardship if relief is not granted economic hardship for these purposes is defined as the inability to pay reasonable basic living_expenses if the requesting spouse is held liable for the tax owed see sec_301_6343-1 proced admin regs the ability to pay reasonable basic living_expenses is determined by considering the following nonexclusive factors the taxpayer’s age employment status ability to earn number of dependents expenses for food clothing housing and transportation and any extraordinary circumstances id the appeals officer assigned to petitioner’s case computed petitioner’s gross monthly income and living_expenses and concluded that her income exceeded her expenses and that holding her accountable for the tax owed would not result in economic hardship the appeals officer did not include petitioner’s health care costs in calculating her monthly expenses because petitioner presented no evidence on this matter at her meeting with the officer petitioner presented at trial a log of out-of- pocket medical_expenses paid_by petitioner in recent years according to the log petitioner incurred approximately dollar_figure in out-of-pocket medical_expenses in petitioner testified at trial that she earned gross wages of approximately dollar_figure in in the computation performed in date the appeals officer assumed petitioner’s annual gross wages were approximately dollar_figure regardless of whether the dollar_figure gross wages estimation or the dollar_figure actual gross wages is used in the computation to determine economic hardship petitioner’s actual medical_expenses presented at trial are not substantial enough for us to conclude that she would be unable to pay her basic living_expenses if relief were not granted respondent argues that we should limit our review of the denial of sec_6015 relief to the record available to the appeals officer during respondent’s administrative review and refuse to consider petitioner’s medical_expenses because the substantiating log of expenses is not part of the administrative record in view of our conclusion that the evidence is insufficient to show economic hardship we need not address respondent’s argument revproc_2003_61 sec_4 c b pincite provides an alternative test for equitable relief if a taxpayer does not meet the requirements of revproc_2003_61 sec_4 revproc_2003_61 sec_4 lists several relevant factors that the commissioner considers and weighs in making a determination about whether sec_6015 relief should be granted those factors include i whether the requesting spouse is separated or divorced from the nonrequesting spouse ii whether the requesting spouse would suffer economic hardship if relief from the liability is not granted iii whether the requesting spouse had knowledge or reason to know either of the item giving rise to the tax_deficiency or that the nonrequesting spouse would not pay the tax_liability iv whether the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability v whether the requesting spouse has significantly benefited beyond normal support from the unpaid liability or item giving rise to the deficiency and vi whether the requesting spouse has made a good_faith effort to comply with federal_income_tax laws in the tax years subsequent to the years to which the request for relief relates revproc_2003_61 sec_4 a although petitioner is divorced from mr gonce the nonrequesting spouse several of the other revproc_2003_61 sec_4 factors weigh against granting petitioner relief from joint_and_several_liability we have already concluded that even taking into account her medical bills petitioner would not suffer economic hardship if relief is not granted petitioner not only knew about mr gonce’s newspaper route during the years in issue but she also maintained her own newspaper route in and and was familiar with the payments and procedures associated with maintaining those routes pursuant to their divorce decree petitioner and mr gonce each had obligations to pay an equal share of their then-outstanding tax_liabilities and the tax_liability was not allocated in the decree to mr gonce alone she and mr gonce shared a joint checking account into which all of petitioner’s and mr gonce’s paychecks were deposited such benefits did not extend beyond her normal support the absence of other_benefits weighs in favor of petitioner see ferrarese v commissioner tcmemo_2002_249 finally although petitioner was entitled to a refund in and she filed her federal_income_tax returns late in those years we do not believe this last element weighs either for or against petitioner revproc_2003_61 sec_4 b c b pincite lists two additional factors that may weigh in favor of equitable relief under sec_6015 but that will not weigh against relief if not present i whether the nonrequesting spouse abused the requesting spouse the presence of abuse is a factor favoring relief a history of abuse by the nonrequesting spouse may mitigate a requesting spouse’s knowledge or reason to know ii whether the requesting spouse was in poor mental or physical health on the date the requesting spouse signed the return or at the time the requesting spouse requested relief petitioner reported on her form questionnaire for requesting spouse that she had never been abused by mr gonce and that she was not suffering from a mental or physical ailment at the time she signed the joint returns or at the time she requested relief thus these additional factors do not weigh in favor of relief for petitioner taking into account all of the facts and circumstances we are not persuaded that it is inequitable to hold petitioner liable for the deficiencies for the years in issue or that it was an abuse_of_discretion for respondent to deny petitioner relief under sec_6015 in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
